Citation Nr: 0029566	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-14 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for lipoma 
of the right forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from September 1960 to 
August 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined an increased (compensable) 
rating for lipoma of the right forearm.


REMAND

The appellant contends that he is entitled to a compensable 
rating for his service connected lipoma of the right forearm.  
According to his statements of record, he primarily complains 
of pain, discomfort and functional loss of use of his right 
arm.  The Board initially notes that the appellant last 
underwent VA examination in August 1989.  The Board further 
notes that the RO has not considered whether it would be more 
appropriate to rate his disability upon limitation of 
function of the part affected.  See generally 38 C.F.R. 
§ 4.20 (2000) (a condition unlisted in the schedular criteria 
may be rated under a closely related disease or injury in 
which the function affected and anatomical localization are 
closely analogous); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2000) (a scar may be rated on limitation of function of part 
affected).

Based upon the above, the Board is of the opinion that the 
appellant should be afforded current VA skin examination, 
with benefit of review of the claims folder, once all current 
treatment records are obtained.  He is hereby advised that, 
in the event he fails to report to VA examination without 
good cause, his increased rating claim shall be denied.  
38 C.F.R. § 3.655(b) (2000).  

Thereafter, the RO should readjudicate the claim with 
consideration of the appropriateness of an analogous rating 
pursuant to 38 C.F.R. § 4.20 (2000) and Diagnostic Code 7805.  


Accordingly, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
provide information regarding any 
evidence of current or past treatment for 
his service-connected lipoma of the right 
forearm that has not already been made 
part of the record, and should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  Any such records should then be 
associated with the VA claims folder.  In 
particular, the RO should obtain the 
appellant's VA clinical records since 
March 1998.

2.  Following the receipt of any 
additional records, the appellant should 
be afforded a VA examination by a 
dermatology specialist for the purpose of 
determining the nature and severity of 
his service-connected lipoma of the right 
forearm.  It is requested that the 
examiner obtain a detailed history as to 
all reported symptoms, and provide 
opinion as to the functional limitations 
of the right forearm, if any.  The claims 
file and a copy of this remand must be 
provided to the examiner.  All indicated 
tests should be performed.  

3.  Following the completion of the 
above, the RO should readjudicate the 
claim for an increased rating for lipoma 
of the right forearm with consideration 
of all the evidence of record.  In so 
doing, the RO should consider the 
appropriateness of an analogous rating 
pursuant to 38 C.F.R. § 4.20 (2000) and 
Diagnostic Code 7805.  If the 
determination made remains unfavorable, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case and be given the 
opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate resolution 
of this case.  The appellant need take no action unless 
otherwise notified.  However, he is hereby advised of his 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


